NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30005

                Plaintiff-Appellee,             D.C. No. 9:16-cr-00002-DLC-1

 v.

BRANDI LYNN DVORAK,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Brandi Lynn Dvorak appeals pro se from the district court’s order denying

her motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and for a

sentence reduction under the First Step Act of 2018. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court assumed Dvorak had exhausted the administrative process

with regard to her motion and denied the motion on the merits. Dvorak contends

that the district court erred because (1) she is a first-time offender with no prior

convictions for a violent crime, and (2) she is eligible for a sentence reduction

under the First Step Act.

      The district court did not abuse its discretion by denying Dvorak’s motion

for compassionate release.1 The district court reasonably concluded that Dvorak

had not demonstrated “extraordinary and compelling reasons” to warrant a

sentence reduction notwithstanding the medical and personal developments that

arose after her sentencing. See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G.

§ 1B1.13(1)(A).

      The district court also did not err in declining to reduce Dvorak’s sentence

under the section of the First Step Act that made certain portions of the Fair

Sentencing Act retroactive. That section applies only to offenders convicted of

crack cocaine offenses, see First Step Act § 404; United States v. Kelley, 962 F.3d
470, 472 (9th Cir. 2020), and Dvorak’s conviction involved methamphetamine.

      AFFIRMED.


1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept for purposes of this appeal the government’s
undisputed assertion that the abuse of discretion standard also applies to denials
under 18 U.S.C. § 3582(c)(1)(A). However, even under de novo review, the
district court’s denial of Dvorak’s motion was reasonable.

                                           2                                     20-30005